ORDER
PER CURIAM.
Defendant, Leevuwenhoeck Rodriquez, appeals from his judgments of conviction, after a jury trial, of forcible rape, robbery in the first degree, felonious restraint, burglary in the first degree, and four counts of armed criminal action. The trial court sentenced defendant to a term of life imprisonment for forcible rape, to a term of life imprisonment for first degree robbery, to imprisonment for seven years for felonious restraint, fifteen years for first degree burglary, and to fifty years for each of the four armed criminal action convictions. Defendant was sentenced as a prior offender, with all terms of imprisonment to be served consecutively.
No jurisprudential purpose would be served by a written opinion.
The judgments of conviction are affirmed. Rule 30.25(b).